11 A.3d 150 (2011)
299 Conn. 925
CMB CAPITAL APPRECIATION, LLC
v.
PLANNING AND ZONING COMMISSION OF the TOWN OF NORTH HAVEN.
SC 18727
Supreme Court of Connecticut.
Decided January 4, 2011.
Edward V. O'Hanlan, Stamford and Joel C. Norwood, Hartford, in support of the petition.
Neil R. Marcus, Danbury and Barbara M. Schellenberg, Bridgeport, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 124 Conn.App. 379, 4 A.3d 1256 (2010), is granted, limited to the following issues:
"1. Did the Appellate Court properly rule that the defendant improperly denied the application when a necessary coordinate approval was not reasonably likely to occur?
"2. Did the Appellate Court properly rule that the defendant failed to raise at trial the fact that it denied the application because of the applicant's failure to apply for a wetlands permit, as required by General Statutes § 8-3(g)?
"3. Did the Appellate Court properly rule that there was not sufficient evidence that the proposed site plan provided inadequate access for emergency services?"
ROGERS, C.J., did not participate in the consideration of or decision on this petition.